                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00391-FDW-DCK
 RICHARD QUINN, JR.,          )
                              )
      Plaintiff,              )
                              )
 vs.                          )
                              )                                         ORDER
 NORTH CAROLINA DEPARTMENT OF )
 HEALTH AND HUMAN SERVICES,   )
                              )
      Defendant.              )
                              )

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss for Lack of

Jurisdiction (Doc. No. 14). Also before the Court are Plaintiff’s Motion for Entry of Default (Doc.

No. 13) and Motion for Injunctive Relief (Doc. No. 23), as well as Defendant’s Motion to Strike

Plaintiff’s Second Amended Complaint (Doc. No. 26). For the reasons that follow, Plaintiff’s

Motion for Entry of Default (Doc. No. 13) is DENIED AS MOOT, Defendant’s Motion to Dismiss

(Doc. No. 14) is GRANTED, and Plaintiff’s Motion for Injunctive Relief (Doc. No. 23) and

Defendant’s Motion to Strike Plaintiff’s Second Amended Complaint (Doc. No. 26) are DENIED

AS MOOT.

       I.      BACKGROUND

       Plaintiff, who is proceeding pro se, filed his original complaint on August 9, 2019. (Doc.

No. 1). On September 12, 2019, Plaintiff filed an amended complaint, which was served on

Defendant North Carolina Department of Health and Human Services on September 16, 2019.

(Docs. Nos. 7, 10). The crux of Plaintiff’s amended complaint is his allegation that the State of

North Carolina, through the Department of Health and Human Services, manipulated Plaintiff into

                                                1
signing a contract creating a debt arising out of his child support obligations. (Doc. No. 7, p. 6).

As such, Plaintiff brought his claim under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,

based on the state’s attempts to collect past due child support. Id. at 8; 15 U.S.C. § 1681. Plaintiff

also alleges claims under 42 U.S.C. § 1983 and Title IV-D of the Social Security Act, as well as

for defamation and intentional infliction of emotional distress, which are likewise based on the

state’s collection attempts. (Doc. No. 7, p. 10-12, 21). To the extent Plaintiff raises other causes

of action in the amended complaint, they are undiscernible.

       Plaintiff filed a Motion for Entry of Default on September 27, 2019, citing Defendant’s

failure to answer the original complaint. (Doc. No. 13). Defendant subsequently filed its Motion

to Dismiss (Doc. No. 14) and response to Plaintiff’s Motion for Entry of Default (Doc. No. 16).

After the Court issued a Roseboro notice (Doc. No. 18), Plaintiff filed a response to the motion to

dismiss (Doc. No. 19). Not long thereafter, Plaintiff filed a Second Amended Complaint (Doc.

No. 22) and Motion for Injunctive Relief (Doc. No. 23), and Defendant filed a Motion to Strike

Plaintiff’s Second Amended Complaint (Doc. No. 26).

       II.     STANDARD OF REVIEW

       “When considering a motion to dismiss involving pro se parties, the court construes the

pleadings liberally to ensure that valid claims do not fail merely for lack of legal specificity.”

Brown v. Charlotte Rentals LLC, No. 3:15-cv-0043-FDW-DCK, 2015 WL 4557368, at *2

(W.D.N.C. July 28, 2015) (citing Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978)). At the

same time, however, the Court should not “assume the role of advocate for the pro se plaintiff.”

Gordon, 574 F.2d at 1151 (quotation omitted).




                                                  2
       Lack of subject matter jurisdiction may be raised at any time either by a litigant or the

court. Mansfield, C. & L.M. Ry. Co. v. Swan, 111 U.S. 379, 382 (1884). The ability of the court

to independently address subject matter jurisdiction is important to finality inasmuch as a litigant,

even one who remains silent on the issue of jurisdiction, may wait until they receive an adverse

judgment from a district court and raise the issue of subject matter jurisdiction for the first time on

appeal, thereby voiding the judgment. Capron v. Van Noorden, 2 Cranch 126, 127, 2 L.Ed. 229

(1804). The Federal Rules of Civil Procedure anticipate this issue and provide that “[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3) (emphasis added).

       When a court considers its subject matter jurisdiction, the burden of proof is on the plaintiff.

Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). In Richmond, Fredericksburg & Potomac

R.R. Co. v. United States, 945 F.2d 765 (4th Cir. 1991) (Ervin, C.J.), the Court of Appeals for the

Fourth Circuit held as follows:

       In determining whether jurisdiction exists, the district court is to regard the
       pleadings' allegations as mere evidence on the issue, and may consider evidence
       outside the pleadings without converting the proceeding to one for summary
       judgment. The district court should apply the standard applicable to a motion for
       summary judgment, under which the nonmoving party must set forth specific facts
       beyond the pleadings to show that a genuine issue of material fact exists. The
       moving party should prevail only if the material jurisdictional facts are not in
       dispute and the moving party is entitled to prevail as a matter of law. A district
       court order dismissing a case on the grounds that the undisputed facts establish a
       lack of subject matter jurisdiction is a legal determination subject to de novo
       appellate review.

Id., at 768-69 (citations omitted).

       In order to survive a 12(b)(6) motion to dismiss for failure to state a claim upon which

relief can be granted, Plaintiff’s “complaint must contain sufficient factual matter, accepted as true,


                                                  3
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads sufficient factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). While the Court accepts plausible factual allegations in the complaint as true

and considers those facts in the light most favorable to a plaintiff in ruling on a motion to dismiss,

a court “need not accept as true unwarranted inferences, unreasonable conclusions, or arguments.”

E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F. 3d 175, 180 (4th Cir. 2000).          A court

cannot “accept as true allegations that contradict matters properly subject to judicial notice or by

exhibit.” Veney v. Wyche, 293 F. 3d 726, 730 (4th Cir. 2002) (citations and quotations omitted).

       III.    ANALYSIS

               A. Motion for Entry of Default

       In Plaintiff’s Motion for Entry of Default (Doc. No. 13), Plaintiff argues that because

Defendant did not respond in the appropriate time, the Court should rule in his favor. (Doc. No.

13). “As a general rule, ‘an amended pleading ordinarily supersedes the original and renders it of

no legal effect.’” Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (quoting In

re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir. 2000)); see also Geiger v. H.H.

Franchising Sys., No. 3:17-cv-00738, 2018 U.S. Dist. LEXIS 98426, at *2 (W.D.N.C. June 11,

2018); Brown v. Phillips, No. 3:16-cv-561-FDW, 2018 WL 576307, at *2 (W.D.N.C. Jan. 26,

2018). Plaintiff filed his original complaint on August 8, 2019, which was served on Defendant

on August 13, 2019. (Docs. Nos. 1, 3). After being granted an extension to answer the original

complaint, Defendant had until September 26, 2019 to answer the original complaint. (Doc. No.


                                                   4
6). On September 12, Plaintiff filed an amended complaint with the Court. (Doc. No. 7). Because

the amended complaint superseded the original complaint, there was, in effect, no longer an

“original” complaint to which Defendant could respond, much less be liable for default. As a

result, Defendant’s new time to respond to the amended complaint was October 7, 2019, (Doc. No.

10), and Defendant did, in fact, respond timely to the amended complaint with the motion to

dismiss discussed in Section III-B, below. (Doc. No. 14).

               B. Motion to Dismiss

       In support of its motion to dismiss, Defendant argues the Eleventh Amendment of the

United States Constitution and doctrine of sovereign immunity bars a claim against it, the

complaint fails to state a claim upon which relief can be granted, and that neither the original

summons and complaint nor the new summons and amended complaint were properly served.

(Doc. No. 14, p. 1). In his response, Plaintiff argues the text of the Eleventh Amendment “does

not mention suits brought against a state by its own citizens,” generally seems to argue Defendant

fraudulently induced him into signing a contract for child support, and argues process was served

to the best of his ability based on available information, though Plaintiff expresses a willingness

to serve process again given more accurate information. (Doc. No. 19, p. 1, 2, 5). Each argument

is addressed in turn below.

                 1. Eleventh Amendment, Sovereign Immunity, and Subject Matter

                    Jurisdiction

       A motion to dismiss based on sovereign immunity is properly raised under Rule 12(b)(1)

of the Federal Rules of Civil Procedure. Jones v. Union Cty. Sheriff’s Office, No. 3:18-CV-00509-

KDB-DCK, 2019 WL 5692753, at *6 (W.D.N.C. Nov. 4, 2019); see also Fed. R. Civ. P. 12(b)(1).


                                                5
Regarding the doctrine of sovereign immunity, the Supreme Court explained last term that:

        The Eleventh Amendment confirmed that the Constitution was not meant to “rais[e]
        up” any suits against the States that were “anomalous and unheard of when the
        Constitution was adopted.” Hans v. Louisiana, 134 U.S. 1, 18, 10 S.Ct. 504, 33
        L.Ed. 842 (1890). Although the terms of that Amendment address only “the
        specific provisions of the Constitution that had raised concerns during the
        ratification debates and formed the basis of the Chisholm [v. Georgia, 2 U.S. 419
        (1793)] decision,” the “natural inference” from its speedy adoption is that “the
        Constitution was understood, in light of its history and structure, to preserve the
        States’ traditional immunity from private suits.” Alden [v. Maine, 527 U.S. 706,
        723-24 (1999)] . . . . We have often emphasized that “[t]he Amendment is rooted
        in a recognition that the States, although a union, maintain certain attributes of
        sovereignty, including sovereign immunity.” Puerto Rico Aqueduct and Sewer
        Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d
        605 (1993).

Franchise Tax Bd. of Cal. v. Hyatt, ___U.S. ___, 139 S.Ct. 1485, 1496 (2019) (alterations in

original and added). Despite the language of the Eleventh Amendment appearing to only apply to

a narrow range of circumstances, with the Eleventh Amendment, “Congress acted not to change

but to restore the original constitutional design.” Alden, 527 U.S. at 722. In other words, the

sovereign immunity enjoyed by the states “neither derives from, nor is limited by, the terms of the

Eleventh Amendment.” Id. at 713; Hyatt, 139 S.Ct. at 1496. Given this sovereign immunity, the

Supreme Court “has held that the Constitution bars suits against nonconsenting States in a wide

range of cases.” Hyatt, 139 S.Ct. at 1496. Not only does this immunity apply to state governments,

but it also applies to “governmental entities that are considered ‘arms of the State’ for Eleventh

Amendment purposes,” such as a state agency. Will v. Mi. Dep’t of State Police, 491 U.S. 58, 70

(1989) (quoting Mt. Healthy Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977)).

        In some situations, a state may waive its sovereign immunity or Congress may abrogate

such immunity under Section 5 of the Fourteenth Amendment. Id. at 66. “Generally, [there is] a

waiver either if the State voluntarily invokes [federal] jurisdiction, or else if the State makes a clear
                                                   6
declaration that it intends to submit itself to [federal] jurisdiction.” Coll. Sav. Bank v. Fla. Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 675-76 (1999) (quotations and citations omitted).

The Fourth Circuit has explained:

       [W]e have recognized two ways in which a State may waive its Eleventh
       Amendment immunity: (1) expressly in a state statute or constitutional provision,
       “as long as the provision explicitly specifies the state’s intention to subject itself to
       suit in federal court,” or (2) implicitly “by voluntarily participating in federal
       spending programs when Congress expresses a clear intent to condition
       participation in the programs . . . on a State’s consent to waive its constitutional
       immunity.”

Constantine v. Rectors and Visitors of George Mason Univ., 411 F.3d 474, 491 (4th Cir. 2005)

(alteration in original) (quoting Litman v. George Mason Univ., 186 F.3d 544, 550 (4th Cir. 1999).

       In Will, the Supreme Court held that, in passing Section 1983, Congress did not intend to

abrogate state sovereign immunity. Will, 491 U.S. at 66-68. Similarly, it is clear Congress did

not abrogate state sovereign immunity in enacting the Fair Credit Reporting Act. Alexander v.

Dist. Court of Md. for Charles Cty., No. DKC 2007-1647, 2008 WL 6124449, at *7, n.9 (D. Md.

Mar. 20, 2008). Nor does Title IV-D of the Social Security Act abrogate a state’s sovereign

immunity. Jenkins v. Massinga, 592 F. Supp. 480, 494 n.12 (D. Md. 1984) (observing that

Congress did not require states to waive immunity in order to receive federal funds from Title IV-

D). Finally, North Carolina has not consented to suit or otherwise waived sovereign immunity for

claims arising out of intentional torts, such as defamation and intentional infliction of emotional

distress. Stewart v. North Carolina, 393 F.3d 484, 490 (4th Cir. 2005) (citing Kawai Am. Corp. v.

Univ. of N.C. at Chapel Hill, 567 S.E.2d 215, 218 (N.C. 2002)); Jolly v. Univ. of N.C. at

Wilmington, No. 7:09-CV-136-BO, 2010 WL 2024094, at *2 (E.D.N.C. May 19, 2010).

       In the present case, and given the causes of action Plaintiff has alleged (violation of Section


                                                   7
1983, the Fair Credit Reporting Act, Title IV-D, defamation, and intentional infliction of emotional

distress), the State has not waived its sovereign immunity, nor has Congress abrogated immunity.

Moreover, Plaintiff has not alleged any waiver by the State for any claims. See (Doc. No. 15, p.

7). Accordingly, the Court lacks jurisdiction to hear Plaintiff’s claims.

        In addition to the issue of sovereign immunity, “[f]ederal courts have no general power to

compel action by state courts. Nor do [they] have jurisdiction to review state court orders.” In re

Austin, 8 F. App’x 253, 254 (4th Cir. 2001) (per curiam) (citations omitted); see also D.C. Court

of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“As we have noted . . . a United States District

Court has no authority to review final judgments of a state court in judicial proceedings. Review

of such judgments may be had only in this Court.”). Although Plaintiff claims to be disputing “a

fraudulent contract that the North Carolina Department of Healthcare and Family Services

Division of Child Support Services . . . had me sign my name to . . . unwittingly,” (Doc. No. 7, p.

6), the core of Plaintiff’s frustration is a state court order signed by the Honorable Jefferson Griffin

of Wake County Superior Court. (Doc. No. 15-1). Most notably, the order was to be reviewed

one year after it was effective, and Plaintiff did not appeal the order to the North Carolina Court

of Appeals. (Doc. No. 15, p. 12; Doc. No. 15-1, p. 3). It was thus a court order, and not a contract,

that created Plaintiff’s obligation to pay child support. As the Court is unable to review final

judgments coming from state court, it is unable to grant Plaintiff relief on his claims.

                  2. Failure to State a Claim

        Because the Court lacks subject matter jurisdiction to hear this case, the Court declines to

rule on the issue of whether Plaintiff has pled facts giving rise to a claim under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.


                                                   8
                   3. Improper Process and Service of Process

          Again, as the Court lacks subject matter jurisdiction to hear the case, the Court declines to

rule on the propriety of service of process.

                 C. Motion for Injunctive Relief and Motion to Strike Complaint

          Because the Court is granting Defendant’s motion to dismiss, Plaintiff’s Motion for

Injunctive Relief (Doc. No. 23) and Defendant’s Motion to Strike Plaintiff’s Second Amended

Complaint (Doc. No. 26) are both DENIED AS MOOT.

          IV.    CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Entry of Default (Doc. No. 13) is DENIED

AS MOOT, Defendant’s Motion to Dismiss (Doc. No. 14) is GRANTED, and Plaintiff’s Motion

for Injunctive Relief (Doc. No. 23) and Defendant’s Motion to Strike Plaintiff’s Second Amended

Complaint (Doc. No. 26) are DENIED AS MOOT. Plaintiff’s case is DISMISSED.

          The Clerk is respectfully DIRECTED to mail a copy of this Order to Plaintiff’s address of

record.

          IT IS SO ORDERED.


                                           Signed: January 21, 2020




                                                   9
